DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to because figures 1B and 1BL appear to be different embodiments of the invention than figures 1A and 1AL, not just different views or parts of the same embodiment -- which is the customary use of using consecutive letters attached to the same reference numeral.  Therefore the drawings should renumbered and the specification amended accordingly.  
In figure 2 it is unclear from the specification what numeral 106 represents.  It is unclear from the specification with respect to the descriptions of figures 2 (paras 0008-0009) how these figures represent a ‘bypass’ circuit.  They appear to show an electronically controlled valve.  Where exactly is the solenoid/electromagnet (numerically identified) in these figures?  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Claim 1 line 4 the ‘external bypass fluid flow path’ (30, 30r) being physically separate from the shock assembly, the compression side fluid connection and the rebound side fluid connection, claim 2 the compression side fluid connections (these should all be numerically identified), claim 3, the rebound side fluid connections, claim 4 the external bypass fluid flow path fluidly coupling the compression and rebound side fluid connections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1,10 (see line 4 of claim 1) it is unclear from the specification how the ‘external bypass fluid flow path’ 30, 30r is physically separate from the shock assembly but yet ‘fluidly couples’ the compression side connection with the rebound side connection. How does the external bypass 30,30r fluidly couple the compression side chamber (i.e. fluid connection) with the rebound side chamber (i.e. fluid connection) since no proper inlets/fluid connections have been shown in the drawings or described in the specification connecting the external bypass 30,30r into these areas (note any ‘inlets’ appear to be blocked by a solid portion of the tube).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marking U.S. 2012/0222927 in view of Marking U.S. 2015/0354658.
Regarding claim 1, subject to the drawing and 112 rejections above (and as best understood) Marking ‘927 shows applicant’s prior design (with which they are well familiar) and as readily apparent from the drawings, including an external bypass 156,256, a compression side fluid connection 265, a rebound side fluid connection 165,260; an external bypass fluid flow path 156,200,221,256 and a poppet valve arrangement, as best seen in figure 4,6.  
Lacking in Marking ‘927 is a specific showing of an active valve configured to control the ‘pop’ pressure of the poppet valve.
However, as discussed at the bottom of para 0022 Marking indicates that this valve 180 may be solenoid (or actively) controlled. 
The reference to Marking ‘658 shows such an actively controlled valve in figure 2 at 200, as per applicant’s design in figure 4.  Note the solenoids at 275.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used the actively controlled valve arrangement of figure 2 of Marking ‘658 for the valve(s) at 180,280 in Marking ‘927, since Marking ‘658 indicates such valve could be used.  Presumably such a substitution would be used simply to adapt the suspension system for a particular vehicle application or rider class.
 Also, note that as discussed in para 0023 of Marking ‘927, that the second bypass path 256 may operate in both compression and rebound strokes dependent upon the configuration of the valve 180.  Presumably the first bypass path 156 could operate in this manner as well.
Therefore, as best understood (and as broadly claimed), the limitations of claims 2-4, are considered to be met.  See also the embodiment of figure 2 and note the connection 50 to the reservoir 300.
Claim(s) 5-9,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marking ‘927/Marking ‘658 as applied to claim 1 above, and further in view of Naito et al. 3,795,291 or Takahashi 5,076,606.
Regarding claim 5 Marking ‘927 lacks showing a heat dissipator coupled with a portion of the ‘solenoid circuit’.  However note the fins 202,204 on the external surface of the reservoir 200.
The reference to Naito shows it is known to provide a cooling arrangement 28 on various portions of the shock absorber.  See figures 5 and 6 and note the radiator assembly at 38.
The reference to Takahashi shows a more complete suspension system including an oil cooler (i.e. fluid filled radiator) 104 and a fan 105.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have provided a ‘heat dissipator’ (of some type) ‘coupled with’ (i.e. attached directly or indirectly) to a portion of the solenoid circuit in Marking ‘927, as modified above,  and as taught by either Naito or Takahashi , simply to promote the radiation of excessive heat during heavy use of the suspension assembly.  
Regarding claims 6-20, as discussed above and as modified above Marking ‘927 meets the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/24/22